Citation Nr: 0027070	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-11 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1982 and May to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Fort 
Harrison, Montana Regional Office (RO) of the Department of 
Veterans Affairs (VA)which, inter alia, denied service 
connection for a low back condition.

Review of the record reveals that service connection for 
tinnitus was denied in a September 1999 rating decision.  No 
notice of disagreement has been received with regard to that 
issue and it is not currently before the Board on this 
appeal.


FINDING OF FACT

The record contains no competent evidence of a current 
diagnosis of a low back disability or of a nexus between any 
current low back disorder and any incident of service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back condition.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumptive period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.


Factual Background

Service medical records show that the veteran complained of 
low back pain in January 1981.  Notes from a follow-up 
appointment three days later show that back pain had 
improved.  

In his yearly reports of medical history the veteran reported 
no recurrent back pain at the March 1975 and September 1976 
examinations.  His response was positive in September 1982; 
however, from October 1982 to September 1997, the veteran 
responded negatively when asked if he suffered from recurrent 
back pain.

A May 1998 medical assessment shows that the veteran 
indicated that he had not suffered from injury or illness 
while on active duty for which he did not seek medical care, 
and that he did not have any conditions which currently 
limited his ability to work in his primary military 
specialty.  The health-care provider noted complaints of a 
history of back strain, about once a year, which felt like an 
electric shock, accompanied by pain and muscle spasm which 
caused immobility.  The symptoms were said to resolve with 
physical activity but come back while sitting.  There was no 
radiation to the legs or numbness.  The provider felt that it 
was musculoskeletal low back pain. 

The veteran was afforded a VA spine examination in April 
1999.  He gave a history of injury in 1982 while on active 
duty.  He felt that he had to be careful, but did not 
generally get discomfort day to day.  He stated that about 
two to three times per year he would have flare-ups of back 
pain.  The pain tended to last anywhere from one to two 
weeks.  Physical examination was normal.  The impression was 
recurrent low back pain, per history, unremarkable exam 
today.  Spine X-rays were unremarkable. 

In support of his claim, the veteran submitted a May 1999 
statement, which explained that, as a pilot, he was afraid to 
report his continuing back condition to medical authorities 
for fear of being grounded.  He stated that his back 
condition started due to forces he experienced while 
situating his body in awkward positions in a supersonic 
fighter trainer.  He explained that even though he normally 
had a full range of motion and minimal discomfort, he had to 
be constantly aware of the problem and limit activities that 
would aggravate his back.  He reported that severe 
occurrences happened about two to three times per year, 
although he had experienced three in the last six months.  
Near total immobilization lasted from one to three weeks with 
a full recovery taking a month or more at times. 


Analysis

The evidence herein is insufficient to establish a well-
grounded claim as there is no competent medical evidence that 
the veteran has a low back condition which is related to 
active military service.  Although the veteran complained on 
two occasions of low back pain during his period of active 
duty, the medical evidence indicates that any objective signs 
of injury or disease had resolved soon thereafter.  There is 
no evidence of continuing treatment, therapy, or change in 
duty status.  Except for one occasion in September 1982 and 
his last medical evaluation in May 1998, the periodic medical 
reports show no complaints of back problems.  In addition, 
the veteran's separation examination was completely negative 
for any findings or complaints related to the veteran's back.

In addition, the Board notes that there is no medical 
evidence of a diagnosed back condition.  No injury or 
disability is noted in the references to the veteran's back, 
only pain.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . ."  38 U.S.C.A. §§ 1110, 1131 (West 1991); see also 
38 C.F.R. § 3.303(a) (2000) (service connection means facts 
showing "a particular injury or disease resulting in 
disability [that] was incurred coincident with 
service. . . .").  A diagnosis of pain is not a disability 
which has resulted from an injury or a disease.  See id; see 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) ( Court 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted). 
The Board has also considered the veteran's statements 
regarding his claim.  Although he contends that he has a back 
condition related to the complaints noted during service, as 
a layperson without demonstrated medical expertise, he is not 
competent to supply a diagnosis or a medical nexus between 
any current diagnosis and active duty.  Generally, lay 
persons untrained in medicine can provide personal accounts 
of symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The record does not contain any other medical 
evidence tending to show a current diagnosis or a nexus to 
inservice complaints.

In light of the above, the veteran's claim for entitlement to 
service connection for a low back condition is therefore not 
well grounded and will be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

